Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Watnabe ( US 20170289698) in view of Diedrich ( US 7275620). 

As to Claim 1, Watnabe teaches a diaphragm (diaphragm 2, Figures 1a, 1b, Figure 2) comprising a dome portion (The first vibrating part 2a has a substantially dome-like, [0030]) located at a central position and an edge portion (edge portion 3, [0028]) disposed around the dome portion (dome 2a). wherein the edge portion(3a, 3b) is provided with a plurality of first wrinkles (8a,8b) at corners of the edge portion (3a, 3b), the first wrinkles extend from an inner side of the edge portion toward an outer side of the edge portion, Watnabe teaches [0028], the edge portion 3 includes two circular arc-shaped parts (first regions) 3a and 3b and two rectangular parts (second regions) 3c and 3d that have the similar to the circular arc-shaped parts 3a and 3d in width and connect the both ends of the circular arc-shaped parts thereof, and the circular arc-shaped parts 3a and 3b are formed integrally with the rectangular parts 3c and 3d. The vertical cross-partial shape of the edge portion 3 is a substantially roll-like shape protruding toward the front side. The second reinforcing portions 8a and 8b extend in the radial directions of the circular arc-shaped parts 3a and 3b. Therefore, the rigidity of the edge portion 3 can be adjusted, i.e., the rigidity of the vibrating body 1 can be adjusted. [0050]. See at least Figures 2, 1a, the edge portion (3a, 3b) is further provided with at least one second wrinkle (6b) passing through all the first wrinkles (8a, 8b) that are at the same corner as the at least one second wrinkle (See the red arrows below on Figure 1a, 2), 
    PNG
    media_image1.png
    490
    737
    media_image1.png
    Greyscale
 but does not explicitly teach and the second wrinkle extends along a corner extension direction of the corner at which the second wrinkle is located. However, Deidrick in related field (Speaker) teaches radially outer portion 103 includes protrusions 130, 132, 134, and 136 that extend outwardly relative to the continuously arcuate transverse cross-section of straight sides 102 and which will be described in more detail below. Protrusions 130, 132, 134, and 136 are preferably symmetrically arranged relative to a radius of the rounded corner 101, as shown. Protrusions 130, 132, 134, and 136 are flanked by tapered protrusions 115, which decrease in their extension relative to the surface of proximal sides 102 until meeting such surface at edges 113. Tapered protrusions 115 and protrusions 130, 132, 134, and 136 are continuous with depressions 140, 142, 144, 146, and 148 that extend interior to the continuously arcuate transverse cross-section of straight sides 102. If the protrusions 130, 132, 134, and 136 .

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227.  The examiner can normally be reached on 8-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNITA JOSHI/Primary Examiner, Art Unit 2651